DETAILED ACTION
Claims 1-2, 4 and 9 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W Black on April 29, 2021.
The application has been amended as follows: 
Cancel claims 3 and 5-8.

Amend claim 4 as follows:

4. (Currently Amended) An optical apparatus comprising [[ a ]]  a liquid crystal panel and two polarizing [[ plate ]] plates having a wire grid structure, wherein at least one of the two polarizing [[ plate ]] plates comprises: 

a plurality of protrusions configured to extend in a first direction on the transparent substrate, and periodically arranged at a pitch shorter than a wavelength of light in a use band, wherein each of the protrusions includes a reflective layer, a multilayer film, and an optical property improving layer located between the reflective layer and the multilayer film, 
the multilayer film is formed of a dielectric layer, an absorption layer and a second dielectric layer from the vicinity of the transparent substrate in that order, 
the optical property improving layer is formed of an oxide that contains a constituent element of which the reflective layer is composed, in which the oxide is different from the material of the dielectric layer, and 
the optical property improving layer is formed of a material whose etching rate with respect to a chlorine-based gas method is no less than 6.7 times and no more than 15 times an etching rate of the material of the multilayer film with respect to the same chlorine-based gas method, wherein the dielectric layer is in contact with the optical property improving layer and wherein the polarizing plates are disposed on incident and outgoing sides of the liquid crystal panel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claims 1 and 4 the prior art taken either singly or in combination fails to anticipate or fairly suggest the polarizing plate having a wire grid structure and the optical apparatus including said polarizing plate as claimed.  Specifically, none of the prior art either alone or in combination disclose or teach of a polarizing plate specifically including, as the distinguishing features in combination with the other limitations, a transparent substrate with a subwavelength grating structure of ridges and grooves, where each ridge includes, in order from the substrate (1) a reflective layer, (2) an improving layer which is an oxide of the material used in the reflective layer and (3) a multilayer film; 
For example prior art of record Nam et al. US Patent Application Publication 2017/0148823 has all of the required layers in the required order, including the improving layer being between the reflective layer and the first dielectric layer, see Office action posted December 9, 2020.  However, Nam fails to have the optical improving layer in direct contact with the first dielectric layer.   Other art with some similarities is Takeda et al. international patent document WO2017/073044, using US Patent Application Publication 2018/0299602 as an English translation, teaches all of the required layers and the improving layer in direct contact with the first dielectric, see annotated figure 1 below.  However, the improving layer is not between the reflective layer and the first dielectric layer as required by the independent claims.  Further, it would not be fair to suggest to a combination of these various structures would read on the independent claims.  
[AltContent: textbox (paragraph [0030] teaches a further dielectric layer, e.g. SiO2)][AltContent: textbox (absorption layer)][AltContent: textbox (dielectric layer)][AltContent: textbox (improving layer 
(metal oxide e.g. Al2O3))][AltContent: textbox (reflective layer (metal e.g. Al))][AltContent: textbox (plurality of protrusions)][AltContent: textbox (transparent substrate)]
    PNG
    media_image1.png
    508
    401
    media_image1.png
    Greyscale

Figure 1.  Annotated version of Takeda figure 1, showing a device with some similarities, and showing the improving layer is not between the reflective layer and the optical property improving layer.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendments were required to overcome possible rejections under 112 and possible claim objections and otherwise place the application in condition for allowance.  See co-filed interview summary.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takeda et al. international patent document WO2017/073044 and US Patent Application Publication 2018/0299602 as an English translation, in regards to a device with some similarities, as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                           April 30, 2021